Citation Nr: 1421651	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of head injury, to include gunshot wound to the temples.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served in the United States Marine Corps Reserve (USMCR) from May 1960 to February 1966, with periods of active duty for training (ACDUTRA), to include a period from May 1960 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is of record.  In October 2011, the Board issued a decision that denied the claim on appeal.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's October 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.


FINDINGS OF FACT

1. The Veteran originally filed a claim of entitlement to service connection for gunshot wound to the temples on September 27, 1990; the claim was denied in a December 1991 rating decision, the Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case (SOC) in May 1992, but the Veteran did not file a timely substantive appeal.
2. In December 2008, the Veteran filed a claim of entitlement to service connection for head injury residuals, and during the appeal, relevant service personnel and treatment records were received; thus, the claim is considered pending as of September 27, 1990.

3. The Veteran served in the USMCR with periods of ACDUTRA but did not have service in Vietnam.

4. The competent, probative evidence does not demonstrate that the Veteran incurred a gunshot wound or any other head injury in service or that the Veteran currently has diagnosed residuals of any such head trauma. 


CONCLUSION OF LAW

The criteria for service connection for head injury residuals, to include gunshot wound to the temples, have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.156(c), 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The information contained in a January 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While this notice was provided subsequent to the initial RO determination in December 1991, a February 2009 rating decision, December 2009 SOC, and April 2011 Supplemental Statement of the Case (SSOC) reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, service personnel records, VA treatment records, military identification card, and identified, available private treatment records are associated with the record.  The Board notes the Veteran's assertions that he received treatment at two hospitals in San Diego in approximately 1961 or 1962.  The record shows the RO contacted each identified hospital and, in May and July 2010, received a response from each such hospital indicating that there were no existing records at the facility.  As such, the RO documented a Formal Finding of Unavailability with respect to these identified medical records.  In a January 2011 letter, the RO notified the Veteran that it was unable to obtain the records he had identified, explained the efforts it had made to obtain such records, and indicated that the Veteran should submit any copies of such identified records in his possession; otherwise, the RO would decide the claim based on the evidence of record.  See 38 C.F.R. § 3.159(e)(1) (2013).  In addition, the record shows the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, in this case the Board is, in part, denying the benefit sought on appeal based on the lack of credible evidence of an in-service event or injury.  As such, the Board finds any records pertaining to the Veteran's SSA award would not be sufficient to substantiate the Veteran's claim, and therefore, remand is not warranted.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  

The Board also notes that the Veteran has not been afforded a VA examination in connection with his current claim.  However, the Board finds that such VA examination is not required to decide this case, as the evidence does not establish the in-service event or injury claimed by the Veteran, or contain competent evidence of a current disability that may be associated with the claimed event or injury.  Therefore, remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess/Hartman, 19 Vet. App. at 486.  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ specifically enumerated the issue on appeal and asked questions focused on the onset and history of the disability in question.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran originally filed a claim of entitlement to service connection for gunshot wound to the temples in September 1990, which the RO denied in a December 1991 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a SOC in May 1992 that continued the denial.  The Veteran did not file a timely substantive appeal.  In December 2008, the Veteran filed a claim of entitlement to service connection for head injury residuals, which the Board finds was essentially a claim to reopen the previously denied service connection claim for gunshot wound to the temples.  During the appeal period, service personnel and treatment records relevant to the claim were received.  Under 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  The Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case and that VA must now reconsider the claim as of the September 1990 application for compensation benefits.  In this regard, the Board notes that the RO's February 2009 rating decision, December 2009 SOC, and April 2011 SSOC reflect that the RO considered the Veteran's service connection claim for residuals of head injury on the merits and not as a petition to reopen a previously denied service connection claim.  Therefore, the Board may proceed with a decision on the merits in this case without prejudice to the Veteran.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(22), (24), 106 (West 2002); 38 C.F.R. § 3.6 (2013).   ACDUTRA includes the full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, and 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

The Veteran asserts that while serving on patrol in Vietnam in 1959, he was shot in the head by enemy forces.  At the August 2011 hearing, he testified that he was placed in a body bag but that when he began to move, he was taken to a hospital and subsequently transferred to the United States.  He further testified that this gunshot injury was the reason he was discharged from service.  In a February 2009 written statement, the Veteran stated that he was shot in the head during the Vietnam War and placed in a body bag.  

On VA examination in November 1990, the Veteran reported that he was not sure if he had incurred a gunshot wound, that he had been overseas in Germany in about 1960, and that he had total amnesia until 1964 but had been told by a captain that he had received a gunshot wound.  During a December 1990 VA examination, the Veteran reported being in the Marine Corps from 1958 to 1963, sustaining a gunshot wound that entered the left temple and exited the right temple while serving in Vietnam in 1959, not remembering anything from 1959 to 1964, and being hospitalized during that entire period of time.  The November 1990 VA examiner stated that the Veteran's history was unreliable, and the December 1990 VA examiner described the Veteran as a very poor historian.

In his September 1990 claim, the Veteran reported serving in the Marines from May 21, 1958, to November 2, 1963.  In his December 2008 claim, he reported that he had served from May 2, 1960, to February 20, 1966.  In subsequent written statements, he has asserted that he was a Marine in the Vietnam War from 1958 to 1962.  

However, the record reflects that the Veteran did not have any service in Vietnam, or any active duty service at all, but rather served in the USMCR from May 1960 to February 1966, with periods of ACDUTRA, including his initial tour of ACDUTRA from May 1960 to November 1960.  In this regard, a DD Form 214 (Report of Transfer or Discharge) reflects that the Veteran had been released from an initial tour of ACDUTRA that lasted from May 2, 1960, to November 2, 1960.  This DD Form 214 further reflects that the Veteran had six months total service, none of which was foreign or sea service, and that the Veteran had no previous service.  Information from the National Personnel Records Center reflects that the Veteran subsequently had reserve duty in the Marine Corps from November 3, 1960, to February 20, 1966.  Service treatment records from May 1960 to October 1962 consistently indicate that the Veteran served in the USMCR, with periods of ACDUTRA, including two weeks in June and July of 1961, as noted in treatment records showing a 14-day period of ACDUTRA during that time.  A photocopy of the Veteran's USMCR identification card is also of record, which indicates a date of issue of July 2, 1961, and an expiration date of January 2, 1966.  Moreover, a letter from the warden of the Colorado State Reformatory dated on October 1, 1962, to the Marine Corps indicates that the Veteran had been received as an inmate of the institution.  Conversely, there are no records that reflect active duty service, foreign service, including service in Vietnam, or any combat service.  

Moreover, neither service treatment records nor any other records contemporaneous to the Veteran's period of service in the USMCR reflect any head trauma, including any gunshot wound to the head.  Service treatment records from May 1960 to October 1962 reflect no treatment for any head injury or gunshot wounds, and service examination reports dated in October 1960 and May 1962 reflect normal clinical examinations of the head.  Also, reports of medical history from the Veteran in May 1962 indicate that he did not report any head trauma or gunshot wound and that he stated that he had never had any injury other than those noted in his report; also, while the Veteran reported a history of frequent or severe headaches in May 1962, he explained that he had, and still had, migraine headaches.

Given the Veteran's assertions of the nature and extent of his in-service head injury, including his assertions that he was shot in the head and thought to be dead at the time, and that he had suffered amnesia as a result, the lack of any notation in the service treatment records relating to a head injury or gunshot wound weighs heavily against the credibility of these assertions. 

Also, the evidence, when considered in total, reflects that the Veteran did not have combat service, did not serve in Vietnam, and did not incur a gunshot wound or any other head injury in service, to include during any period of ACDUTRA.  The only evidence of an in-service gunshot injury to the Veteran's head is his own assertions, which have been inconsistent and are clearly contradicted by the documented evidence of record.  Thus, the Board does not find credible the Veteran's assertions of an in-service head injury, to include any gunshot wound to the temples.

Furthermore, the record reflects no residuals of a head injury, to include a gunshot wound, at any time during the appeal period.  Physical examination in November 1990 revealed a flat, barely-visible four-centimeter scar of the forehead, with no other signs of trauma.  The December 1990 VA examiner stated that he could not identify entry or exist scars for a gunshot wound and that skull examination was without abnormality.  In addition, a January 1991 electroencephalogram and computed tomography scan were both normal.  Moreover, a December 2009 private magnetic resonance imaging report revealed probably inflammatory changes with increased T2 signal involving the bilateral ethmoids, but, otherwise, no changes not appropriate to age.  There are no objective medical findings indicating the Veteran has any residuals of head trauma, to include any gunshot wound to the head.  

The Board notes the November 1990 VA examiner's diagnosis of status post gunshot wound right forehead with retrograde amnesia and residual symptoms, as described.  However, such diagnosis was entirely based on the Veteran's given history, which the examiner characterized as unreliable.  In this regard, mere recitation of the Veteran's self-reported lay history, unenhanced by any additional medical comment by the examiner, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1996).

In short, the credible and persuasive evidence demonstrates that the Veteran did not have service in Vietnam, served in the USMCR with periods of ACDUTRA, did not incur any in-service head injury, including any gunshot wound to the temples, and currently has no diagnosed residuals of any such head trauma.

Accordingly, the Board finds that entitlement to service connection for residuals of head injury, to include gunshot wound to the temples, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of head injury, to include gunshot wound to the temples, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


